                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

KRISTY HAGER, as Personal                         )
Representative and Sole Beneficiary               )
of the Estate of Raymond E. Hager,                )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )    Civil Action No. 20-00248-KD-B
                                                  )
SHIRLEY WILLIS, as a Licensed Edward              )
Jones Stockbroker and Licensed Edward             )
Jones Branch Manager Broker, et al.,              )
                                                  )
       Defendant.                                 )

                                              ORDER

       This action is before the Court on sua sponte review of the docket. Previously,

Defendants Shirley Willis and Edward D. Jones and Company, L.P. moved to compel arbitration.

The motion was granted, the action was stayed as to these Defendants, and the parties were

ordered to file a report as to the status of the arbitration (doc. 51). On March 1, 2021, as ordered,

Defendants reported that Plaintiff Kristy Hager’s counsel discussed arbitration with defense

counsel on February 23, 2021, but Hager had not initiated an arbitration claim (doc. 67). The

parties were ordered to file another status report (doc. 69). On May 7, 2021, as ordered,

Defendants reported that Hager had not initiated arbitration and had not contacted defense

counsel. Defendants requested that Hager “be ordered to inform the Court as to whether she

intends to proceed with the arbitration of this action.” (doc. 73).

       Hager was ordered to file with the Court, on or before June 16, 2021, notice as to whether

she did or did not intend to proceed with the arbitration (doc. 77). Hager was warned that if she

failed to comply with the order, the stay would be lifted and this action against the Edwards
Jones Defendants would be dismissed for failure to prosecute and failure to comply with the

orders of this Court, as no lesser sanctions are sufficient (doc. 77).

        To date, Hager has not filed the notice as ordered. Accordingly, the stay is LIFTED and

this action is DISMISSED for failure to prosecute and failure to comply with the orders of this

Court. See Fed. R. Civ. P. 41(b). See Hobson v. Murphy Oil USA, Inc., 2015 WL 4111661, *4

(N.D. Ala. July 8, 2015) (dismissing claims after plaintiffs failed to comply with order to

arbitrate) (citing Windward Agency, Inc. v. Cologne Life Reinsurance Co., 123 Fed. Appx. 418

(3rd Cir. 2005) (for its holding that the issue of plaintiff’s failure to submit a claim to arbitration

was for the court which compelled arbitration to decide, not the arbitrator).

        The claims against all Defendants having now been dismissed, the Clerk of the Court is

directed to close this action.

        DONE and ORDERED this 24th day of June 2021.


                                                s/Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE
